 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, as the exclusive representative of all employees in the bargaining unitdescribed below, and if an agreement is reached sign such an agreement.Thebargaining unit is:All production and maintenance employees in our Rutland, Vermont,plant, excluding all office clerical employees, guards, professional employ-ees, and all supervisors as defined in the Act.WE WILL NOT interrogate our employees concerning their union activities,threaten to discontinue business operations, grant raises as inducement foremployees to discontinue their union activities, or ask employees to quit theirjobs in consequence of their union activities, or in any other manner interferewith, restrain, or coerce our employees in the exercise of their rights to self-organization, to form, join, or assist any labor organization, to bargain col-lectively through representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining, or other mutual aid or protec-tion, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming orremaining,members of any labor organization.Liz OF RUTLAND, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Boston FiveCents Savings Bank Building, 24 School Street, Boston, Massachusetts, Telephone No.223-3358.Universal Metal Finishing,a Divisionof C. A.Roberts Co.andMetal Processors'Union,LocalNo. 16,International Union ofDoll & Toy Workers of the U.S.and Canada,AFL-CIO.CaseNo. 13-CA-6887.December 17, 1965DECISION AND ORDEROn August 12, 1965, Trial Examiner William Seagle issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief to which the General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record156 NLRB No. 19. UNIVERSAL METAL FINISHING139in this case, and hereby adopts the findings,' conclusions,2 and recom-mendations of the Trial Examiner.3[The Board adopted theTrial Examiner'sRecommended Order.]1 Like the Trial Examiner,we find that employee Alvarez signed two union authoriza-tion cards,one on January 30,1965, and one on February 3, 1965, only one of which wascounted in establishing the Union's majority status.8 Respondent contends that the Trial Examiner was biased and"permitted his ownemotional reactions to interfere with a considered judicial review of evidence in therecord."This charge of bias is not based upon any alleged statements of the TrialExaminer which might indicate he had prejudged the case nor upon his conduct or rul-ings made at the hearing but, as indicated,is directed to his findings and conclusions andhis analysis of the facts on which they are based.We have held that"[p]ossible errorsof this sort are hardly sufficient to establish bias."Hot Shoppes,Inc.,146 NLRB 802,footnote 2, and cases cited therein. In any event,a careful review of the alleged biasset forth in Respondent'sbrief does not, in our opinion, support the claim.WhatRespondent essentially complains of are the Trial Examiner'scredibility resolutions,claiming that in every instance such were resolved in favor of the General Counsel.As theSupreme Court stated inN.L.R.B. V. Pittsburgh S.S. Company,337 U.S. 656,659, ".[T]otal rejection of an opposed view cannot of itself impugn the integrity or competenceof a trier of fact."As one example of bias, Respondent points to the fact that severalGeneral Counsel witnesses testified that Cauliflower,the Union's solicitor of authorizationcards,made certain representations to them, on the basis of which they signed the cardswhich established the Union'smajority.Respondent states that the General Counsel'switnesses,discredited on this issue,were completely credited on all other issues and thatShaw, one of these witnesses,was the only completely disinterested witness-being anonemployee.It argues that Shaw gave otherwise damaging testimony against Re-spondent and was fully credited thereon and that on the only issue whereon he was notcredited,the alleged representations of Cauliflower,he was corroborated by other Gen-eralCounsel witnesses.It is a sufficient answer to this contention that the Trial Ex-aminer could give credence to certain testimony of a witness or witnesses while rejectingother portions of their testimony.N.L.R.B. v. United Brotherhood of Carpenters andJoiners of America,Local 517,AFL (Gil Wyner ConstructionCo., 230 F. 2d 256, 259(C.A. 1).Wenote that the Trial Examiner based his resolutions as to Cauliflower'stestimony,in part,on demeanor,stating that"his (Cauliflower's) testimony carried con-viction."As"no credited testimony herein 'carries its own death wound' and no dis-credited testimony'carries its own irrefutable truth' "(N.L.R.B. v.RobbinsTireciRubber Company, Inc.,161 F.2d 798, 800(C.A. 5), cited with approval inN.L.R.B. v.Pittsburgh S.S. Company,supra),we reject the allegation of bias and adopt the TrialExaminer's credibility findings.Universal Camera Corporation v. N.L.R.B.,340 U.S.474, 496-497.8In view of the finding that Cauliflower did not make the representations in issue, wedo not deem it necessary to pass upon the materiality and relevancy of such representa-tionswith respect to the validity of authorization cards.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETrial Examiner William Seagle heard this case at Chicago,Illinois, onMay 18 and19, 1965,upon a chargefiled on February8, an amended charge filedFebruary 11,and a complaint issued onMarch 30, 1965,alleging violationsby Universal MetalFinishing,a divisionof C. A.RobertsCo., hereinafter referredto sometimes as Uni-versal Metal or the Respondent,of Section 8(a) (1) and(5) of the Act.Uponconsiderationof the entire record,includingthe posthearing briefs filed bycounselfor the General Counsel and for the Respondent,and inview of my observa-tion ofthe demeanor of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE RESPONDENT_Respondent is, and at all material times'has been,a corporation duly organizedunder, and existing by virtue of, the laws of the State of Illinois.The Respondent'soffice and principal place of business is at 1330 West Fulton Street,Chicago, Illinois,where it has been engaged in the service of-metal finishing. 140DECISIONSOF NATIONAL LABOR RELATIONS BOARDDuring the past calendar year, the Respondent, in the course and conduct of itsbusiness operations, processed, sold, and distributed at its Chicago, Illinois, plantproducts valued in excess of $50,000, of which products valued in excess of $50,000were shipped from the said plant directly to States of the United States other than theState ofIllinois.H. THE LABOR ORGANIZATION INVOLVEDMetal Processors'Union, Local No. 16,InternationalUnionof Doll& Toy Workersof the U.S. and Canada,AFL-CIO,herein called the Union,is a labor organizationwhich has organized the employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The organizing effort and the Union's request forrecognition on February 4On January 23, 1965,1 Charles Cauliflower, who was then an employee of UniversalMetal,2 and who was, apparently, dissatisfied with his working conditions, visited theunion hall to pay the dues of a sick friend, and while he was there he had an interviewwith Donald G. Glenn, an organizer for Local 16, who persuaded Cauliflower to signa union authorization card and to take along with him a batch of such cards inorder to secure the signatures of other employees of Universal Metal.Cauliflowerdid not solicit any of his fellow employees, however, to sign union authorization cardsuntil Saturday, January 30, when he visited their homes and obtained the signaturesof a number of them .3On February 4 General Manager Wallace G. Crawford received a visit from Glennand Joseph P. Cicero, the union's attorney, who acted, apparently, as spokesman onthis occasion.Throughout the visit there was present Bea Klug, who was not.onlyCrawford's secretary but also his boookkeeper.All four persons present at the meeting on February 4 testified concerning it, andtheir testimony is in agreement that Cicero and Glenn informed Crawford that theyhad in their possession 8 authorization cards signed by employees of Universal Metal;that the union representatives claimed to represent a majority of the employees in thebargaining unit that they deemed appropriate; and that they described this bargainingunit and requested recognition as the majority representative of the employees in suchbargaining unit, which on the date of the -visit of Cicero and Glenn at the plant con-sisted of 15 employees .4The testimony of all four persons present at the meet of February 4 is also inagreement that Cicero and Glenn tendered to Crawford for examination the eightauthorization cards in their possession; that Crawford at no time during the meetinghimself examined the union authorization cards, which the union representativeshanded over to Crawford's secretary; and that at no time during the meeting didCrawford question the authenticity of the union authorization cards but told the unionrepresentatives that since he was only the plant manager-the plant was part of alarger enterprise owned by the Roberts' interests-he had no authority to recognizethe Union, and that he would have to consult his superiors.Beyond these details the four witnesses are in disagreement.The testimony ofCicero and Glenn is that when they tendered the authorization cards to Crawfordthe latter told them to give the cards to his secretary; that the secretary then pro-ceeded to count the cards and to check the signatures on them against some records;that after she had done so she announced that it looked as if the Union had amajority; that Crawford thereupon remarked; "All right, you have a majority.Now,what?"; and that they thereupon repeated their request for recognition, after whichCrawford conducted them through the plant to show them how small the operationwas and how little it stood in need of a union.Crawford testified, however, that Cicero gave the union authorization cards to hissecretary without any suggestion from him that he do so, and that while she didcount the cards, she did not have them long enough to check the signatures, althoughhe conceded that there were records lying around from which she could have done so.'Unless otherwise specifically indicated,alldates hereinafter mentioned will be in1965.2 Cauliflower left the employ of Universal Metal on February 12, 1965.3The reason-may have been that Glenn had to do some preparatory work before theactual solicitation could take place.After Cauliflower's visit to him,Glenn distributedunion literature at the back of the plant on several occasions,and was observed in thisactivity by Plant Foreman Ben Tucker.'Itwas so stipulated by counsel for the General Counsel and for the Respondent.Although there were only 15 employees,the plant was operated in 3 shifts. UNIVERSAL METAL FINISHING141Crawford testified further that when-the union representatives claimed to have amajority, he told them: "I didn't believe they really did have the majority," andstated that he wanted to have an election;that when Cicero became importunate anddemanded immediate action,he asked why they had to have immediate action whenthe plant had been operating for 4 years without any problems,and objected tobeing "crowded"for recognition.Rather inconsistentlyCrawfordconceded oncross-examination that he could not really have questioned the Union'smajority,since he himself had not examined the union authorization cards, and, therefore,really had no way of knowing whether a majority of his employees had signedsuch cards.As for the secretary herself, her version of the handling of the Union's authoriza-tion cards is in substance the same as Crawford's-she claimed that she did no morethan thumb through the cards-but in other respects her testimony diverges fromthat of the other three witnesses.According to her, she examined the Union'sauthorization cards without any instruction or suggestion from Crawford and onlyafterCicero and Glen had been conducted through the plant by Crawford.Thesecretary also testified that Cicero and Glenn stated that "they have eight out of 16cards but they represent a majority of the people in the unit," despite the obviousfact that 8 cannot constitute a majority of 16!Although the secretary claimed thatshe did not check the signatures on the union's authorization cards, she did notpositively deny that she did not even look at the employees'signatureson the cards,for she testified- that when the union representatives asked her, after she had lookedthrough their authorization cards, whether she recognized the signatures of theemployees on them, she responded only, "I don't think so." Finally, the secretarytestified that she never discussed with Crawford whose signatures she had seen onthe union authorization cards.I resolve the conflicts in the testimony in favor of that of Cicero and Glenn.Neither Crawford nor his secretary seemed to have a very clear recollection of whatwas said at the February 4 meeting, and much of their testimony is contradictory orinherently far less credible than the tetstimony of Cicero and Glenn. Indeed,Crawford was engaged at the meeting of February 4 in acting out a patent contradic-tion.Although he pleaded lack of authority as a reason for not recognizing theUnion,he made it quite evident that neither he nor the Roberts organization wantedto deal with a union,and that the Union would not be recognized unless it won anelection.In fact,Crawford was simply stalling for time.Whether or not he hadauthority to recognize the Union,he could have himself examined the cards todetermine at least whether the Union had a majority but this he carefully refrainedfrom doing, hiding all the time behind his alleged lack of authority.Crawford's secretary was an even less reliable and candid witness than heremployer, and her lack of candor was manifested from the very moment she tookthe witness stand.When asked to state the capacity in which she was employed,she stated only that she was Crawford's secretary but later on in her examinationshe admitted that she was also the plant bookkeeper and that she was familiar tosome extent at least with the employees'signatures.It is safe to conclude thatwhether or not she checked any records in connection with her examination of theunion authorization cards she went through them with sufficient thoroughness toassure herself that the signatures looked like those of the plant employees, whosenumber was, after all, very small. She must also have communicated to Crawfordsubsequently the impressions she had received from her examination of the cards.Cicero and Glenn left the meeting of February 4 with the understanding thatCicero would call Crawford on Saturday, February 6, to ascertain what instructionshe had received from his superiors.When Cicero finally got to talk to Crawfordon the telephone- on Saturday, he failed to secure any assurance that the Union wouldbe recognized.According to Cicero, Crawford told him that he had contacted hissuperiors,and that after investigating the reputation of the Union"they had decidedto fight the union."Cicero also testified that Crawford said also something about anelection,and that"he had talked to his employees and they didn'twant a union."Crawford's own version of this same telephone conversation was that he told Cicerothat if there were an election in the plant the Union would find that it did not have amajority,and that when he referred to his investigation of the Union's reputation,Cicero remarked that he was not trying to sell him a bushel of peaches,but wasdemanding recognition.Crawford explicitly denied that he told Cicero that hissuperiors intended to fight the Union but this is precisely what they did.As inthe case of the testimony relating to the meeting of February 4, I do not creditCrawford's testimony concerning what he said in his telephone conversation ofFebruary 6 with Cicero when it diverges from the testimony of the latter. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the telephone conversation with Crawford, Cicero also asked for the name ofhis immediate superior and Crawford told him that he was'a Mr. Roberts, Senior,of C. R. Roberts & Company. That same day Cicero attempted to reach Roberts,Senior, by telephone but succeeded only in talking to his son, Roberts, Junior.Cicero explained to the latter the purpose of his contact with Crawford, and toldhim also that if the Union were not recognized he would have no alternative but tofile charges against the Company.Roberts, Junior, told Cicero that he would passon to his father what the latter had told him, and that he would have his father callhim on Monday. But neither Cicero nor Glenn ever heard again from any repre-sentative of Universal Metal.B. Crawford's meeting with the employees on February 8On Monday, February 8, toward the close of the day shift at 4:30 p.m., GeneralForeman Ben Tucker asked the employees to attend a meeting in the office, whichwould be addressed by Crawford. In a little while Crawford came in, sat down ina chair, and talked to the employees.According to Keith D. (Jack) Shaw, one ofthe three employee witnesses who testified about the meeting-the other two wereErnest Alvarez and Cauliflower-Crawford seemed to be in constant movement whiletalking to them. "Well, he sat down," testified Shaw, "and he said, `You boys decideyou want a union in this place?' and he is going back and forth on his chair. Ithought he was a jet pilot there for awhile there, going to take off."According toShaw, Crawford then continued as follows:He said "Well, if there had been any beefs, you should have came to. me oryou should have went to Ben Tucker first and then come to me." He says, "Doyou know what a metal finisher is making?"Nobody answered.He said,"Well, there is not a skilled laborer in this plant, other than Mr. Tucker andHogan."He says, "I am paying you more than the union would pay you." He says,"If they come in here, you are unskilled labor, you will probably start at adollar and a quarter an hour," and he looked around and he said, "I hear youboys wanted a break."He said, "I am more than fair to you. You get all yourcoffee breaks when you want them, you smoke when you want them," and hesays, "Overtime, you get a lot of over time."He says, "If you want it there isover time to be had. If you don't want it, you don't have to have it."He says if the union comes in, he says, "The over time will be cut down"and precisely at that time, there was three shifts running.They would probablyput on four shifts, that is to my knowledge, to cut out the over time, and hehashed this back and forth, and then he says, "It there any question brought up?"And then there was a question brought up by Mr. Cauliflower about some overtime,5 and he said, "You should talk to Ben Tucker first, and if you don't getany satisfaction, then you should come to me."Then in response to further questions as to whether Crawford had said anythingelse at the time Shaw also testified that Crawford had also said: "I never belongedto the union and I don't want the union in here. I would close my doors before theunion would come in here. . . . There was union cards that were laid in front ofme. I don't know whose names are on them, and I don't care to know whose namesare on them."The testimony of Alvarez was substantially to the same effect as that of Shaw,although it is somewhat difficult to follow because of his obvious lack of mastery ofthe language.On his direct examination, Alvarez testified with respect to Crawford'sremarks at the meeting as follows:Q. Do you remember what Mr. Crawford said on this occasion?A.Well, I was one of the last ones, employees, to get in the place. I sawMr. Crawford had his chair turned around.He was sitting down talking tothe people and he says that he knows that we are going to bring the union andthat he knows too who signed the cards already; he says, "What do you wantwith the union?You have already here everything."He says you want theunion over here?You are not skilled people.You are going to make at least$1.25 an hour.He says, "You are asking for a break, you can get a breakany time you want."He means about a cup of coffee we get over there, and heasked about some workers over there, there they are helping in the place, two6 Cauliflower had asked why he had not been paid for a half hour's overtime which heclaimedto have worked on Saturday. UNIVERSAL METAL FINISHING143guys, was Troy Lea,6 and he says they were happy over here, the guys answeryes, and he says, "Well, I start working in the company like most, and now Ihave this position."Q.Were your hours of work discussed in any way?A. He told us, we are going to put the union in, we are going to start at$1.25 an hour.Q. Did he discuss the hours?A. The hours, no, he didn't say-I don't remember exactly.Q. Over time in anyway?A. No, he don't say anything about-However, during his cross-examination, when he was again asked whether Crawfordhad said anything about overtime, Alvarez replied that Crawford had told theemployees that "we arenot goingto get more overtime."Although he had notmentionedthe subject of overtime in his prehearing affidavit, there is no good reasonto doubt Alvarez' testimony on this point, for it is quite consistent with the testimonyof the other witnesses who heard Crawford's remarks, and it is indeedconsistentwith Crawford's own testimony. In any event, the mere failure of a witness tomentiona remark ina statementdoes not establish that the remark was not made,for every statement is not necessarily complete.Perhaps the most complete account of Crawford's remarks at the February 8meeting was supplied by Cauliflower who, on his examination, testified as follows:Q.Will you tell me what Mr. Crawfordsaidas far as youcan recall?A. Yes, sir.When we were all in the office, first Mr. Crawford started with, "So you wanta union.I thought we had a shop where that a union was not needed and thatif you had problems you could discuss them with Mr. Tucker. If you didn'tget satisfaction with him, you could see me."He says, "I never belonged to aunion,therefore had nothing to do with the union. I don't want no union anditwill be contested. It will be voted on in the shop whether or not we have aunion."He said that he thought we were getting good wages, that union scale forplaters, top scale was $2 per hour, and he didn't have a plater in the shop.Atthat time I was getting $2 an hour.He said for union rackers, unrackers, union scale was $1.25 to $1.35 an hour.This is what we would get, this is what we would get if the unioncomes inthe shop.Then, he said "We are all so liberal here, with overtime.You men get over-time when you want to." He says, "If the union gets in this will be eliminated,possibly through working a fourth shift," or, anyhow, over 40 hours would beeliminated.He asked the question there, "You get coffee breaks when you want them,you smoke when you want them." He said "This will be eliminated if theunion get in."Q. Did hemention unioncards at any time, Mr. Cauliflower?A. Yes, sir.He said, "You men have signed cards for the union."He says, "I have seenthe cards."Whether or not he had seen each name on the card, I don't know,but he said he had seen theunioncards, and he said it didn't make any differenceto him who had signed them.During his direct examination, Crawford himself gave an account of his remarksat the meeting of February 8 that was characterized by two qualities: brevity andgenerality.Thus he testified that when he called the men in he told them merelythat he had been surprised to find that they wanted a union, since "they" had beenfair and liberal with everyone in helping them with their problems and in givingthem raises; that the employees could even work their way to the top, and becomeplant manager like he had; and that when one of the employees had explained thathe had signeda unioncard in order to get more money, he had suggested that he"check and find out whatunion minimumsand maximums were."During hiscross-examination,Crawford supplied, however, much moreilluminatingdetail con-9 The "two guys" were Roy Lea and Troy Lea, both of whom are Universal Metal em-ployees.As will hereinafter be related, both of them signed union authorization cardsat the request of Cauliflower but they testified at the hearing that they were induced to doso by representations that were not true.The record shows also that Troy Lea wasacting as a foreman at the time he signed his union authorization card. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning what he had actually said during the meeting of February 8, and these detailsbring his own version of his remarks far closer to the versions of the employees whoheard his talk.Thus Crawford admitted during his cross-examination, after repeating the gen-eralitieshe had given during his direct examination, that he had reminded theemployees of the loans made to them in the past when they had been faced withgarnishment of their wages; that he had reminded them that they were working a lotof overtime; that he had been fairer to them than a union could be.After this, thecross-examination continued as follows:Q. Now, did you ask them if they had checked to find out what unionmaximum was, is that correct?A. Bothmaximum and minimums were.Q. Did you mention what the going rate was for platers during this meeting?A. I did not.Q. Did you say anything at all about platers, wage rates?A. I think I stated the fact that we were paying above the required scale.Q. Above what would beunion scale?A. Yes.Q. Did you tell them that you didn't have a qualified plater in the plant,or several-A. I told them I didn't think there was a qualified hard coater in the plant.Q. Qualified what?A. Hard coater in the plant.Q. You told them that the employees would be rackers?A. I didn't tell them the employees they had because anybody is-Q. Did you mention any wage rates of rackers during this conversation?A. I don't think I did.Q. So, all you did was mention platers but you never mentioned rackers?A. I didn't mention platers to the extent of wage.Q. But when you were talking about checking the union scale, were youreferring to platers or rackers?A. I checked both.Q. So, you mentioned to check the union's-that they should check them9A. That they should check them.Q. For both platers and rackers?A. That is right.Q. Andyou never mentioned anything about the rates?A. I didn't indicate the wage, no.Q. But you indicated, though, your company was paying in excess of thegoing rate?A. That's right.Q. Of what theunion wage was?A. That's right,of the going rate.Q. Did you discuss coffee breaks at all during this meeting?A. Yes, I told them that their coffee breaks were always liberal; they wereallowed to have their coffee whenever they felt like it.We puta machine inthe back for the employees.Whenever they want to have coffee or cigarettes-I mean,itwas always there for them.Q. You told them if the union came in they might not get these breaks?A. I didn't tell them this because I am not the person to make this decision.Q. Did you tell the employees during this meeting that "I didn't make thedecisionif you have coffee breaks"?A. I just told them how liberal we were. I didn't specify that they could havecoffee or that they couldn't have coffee or cigarette breaks because that is notmy decision, but I did mention the fact that we were very liberal with itat thepresent time.[Emphasis supplied.]Of course, neither Crawford nor the employees who testified concerning his talkat the meeting of February 8 purported to relate his exact words. Thus, he may havesaid precisely that wageswouldbe reduced if the Union came in or that overtimewouldbe cut down by the establishment of a fourth shift, or that the coffee breakswouldbe eliminated.He may have discussed these subjects in terms of possibilitiesif the employees supported the Union. But they understood his remarks as threatsof reprisals, which they clearly were, for Crawford and his superiors had it in theirpower to convert the possibilities into realities.In his own testimony, moreover,Crawford made it clear that he stressed to the employees that he was talking to themabout the privileges which they were enjoying "at the present time"; namely, for the UNIVERSAL METAL FINISHING145time being.The clear implication of this was that those privileges which they thenenjoyed might be taken away. Thus Crawford was reminding them not only of thebenefits which they were presently enjoying but he was also engaged in an attemptto frighten them by raising the spectre of the loss of these benefits.This attempt of Crawford was made, furthermore, in the context of a union orga-nizational campaign, which Crawford had every reason to believe had already suc-ceeded in enlisting the support of a majority of the employees, and which, in fact,as shown hereinafter, had enlisted the support of a majority of the employees. Inthe context of this situation, it is plain that Crawford was engaged in an attempt todissipate the Union's majority by inducing withdrawals from the Union.This wasin itself an act of interference with the organizational rights of the Respondent'semployees, akin to the circulation of a withdrawal petition.Thus, even if the con-tents of Crawford's talk could not be said to contain any threat of reprisal or promiseof benefit, it would constitute an unfair labor practice.C. The activities of Ben TuckerOn February 9, which was the day after Crawford's talk, General Foreman Tuckerseems to have seized every opportunity that arose in the course of the day's work tosubject some of the signers of union authorization cards to what might be describedas rhetorical interrogation concerning their union activities.The adjective "rhetorical"would seem to be appropriate because Tucker clearly must have known by this timewho the union adherents were, and his objective was no doubt simply to needle themand throw them off balance. Thus Tucker asked Shaw, Alvarez, and Cauliflower, aswell as a fourth employee, Frederick L. Slaughter, whether they were going to theunion meeting that day, or whether they had signed union cards, and in the case ofCauliflower he even asked whether Cauliflower knew who was going to union meet-ings.Whenever possible, Tucker seems to have attempted to make his questionssound casual, or to make it appear that he was not really in earnest. Thus, he askedShaw whether he was not going to the union meeting only after he had asked Shawto work overtime, and Shaw had told him that he had to go home.When Tuckerapproached Alvarez-the approach seems to have been made in the men's room inthis instance-he even attempted to set Alvarez' fears at rest.As Alvarez testifiedwith respect to this occasion:"Mr. Ben Tucker, he is kidding, `How is going theunion?' I said, `Well, we are going to get the union,' and we started talking, that'sall."Were it not for the events of the previous day, Tucker's rhetorical interrogationwould not amount to very much but, coming immediately after Crawford's talk, itmust necessarily have had the effect of making the interrogated employees still moreuneasy.Tucker was also involved, moreover, in two incidents of a far more serious naturethan his attempts at interrogation. In the case of Alvarez, after asking him whetherhe had been to the union meeting, and after receiving a reply in the affirmative,Tucker entered into further conversation with Alvarez, and ended up by offeringhim a raise if the Union did not "get in."When Tucker asked Alvarez why he wasfor the Union, Alvarez replied that the employees needed a raise "to make a betterliving."Tucker's comment on this was "bullshit." But, as Alvarez credibly testified,Tucker continued nevertheless as follows:"You don't get the union, I can give you a raise, but you get in the union, I don'tgive you a raise because you are going to make each other $1.25 an hour." .. .He said-I told him about-I would like to make $2 an hour, and he says,"All right, if we don't get in the union."Thus Tucker combined the threat of a reduction to $1.25 an hour if the Union camein with the promise of $2 an hour if the union effort failed.The other incident in which Tucker was involved shortly after the union meetingof February 9 arose from an attempt to garnishee Cauliflower's wages.As is evidentfrom Crawford's own testimony, garnishment was not a rare occurrence at theUniversalMetal plant, and it had been customary to help the employee who wasbeing threatened with garnishment by making a loan to him. But Cauliflower wasnot shown such consideration on this occasion.Tucker threatened him with dis-charge, and showed his union animus by adding, "Union or no union."He eveninvited Cauliflower to go to the Board for all the good that it would do him.I do not credit Tucker's denials and explanations.He made it quite evident whilehe was on the witness stand that he was testifying in accordance with the rules oflogic and the necessities of the situation rather than in accordance with actual recol- 146DECISIONSOF NATIONAL LABOR RELATIONS BOARDlection.The testimony that he gave was also either inconsistent or inherentlyincredible.Tucker appeared in a particularly bad light as a witness in the testimonythat he gave concerning a conversation with Slaughter, as follows:Q. Did youeverhave a conversation with a Mr. Slaughter, at any time, con-cerning theunion?A. I can't recall, no sir.Q. Did you have any conversation in February with Mr. Slaughter concerningwhether or not he signed a card for theunion?A. No, sir, I did not.[Emphasis supplied.]It is evident that Tucker, Hamletlike, could not quite make up his mind whether torecall or not to recall his conversation with Slaughter.As for the testimony ofTucker that strains credulity, there are many illustrations. It is certainly difficult tobelieve that a day after Crawford's talk the employees would have excused themselvesfrom working overtime by explaining that they had to attend a union meeting. Tuckerdiscredited himself to an even greater extentas a witnessby testifying that he nevertold Crawford that the employees could not work overtime because they had to goto a union meeting; that, although he saw someone distributing literature outside theplant, he made no effort whatsoever to find out what that literature was, although nodistribution of literature had ever occurred at the plant before; and, finally, that henever discussed the Union with Crawford.Whatever credit Tucker had left as awitness, he undermined by denying flatly that he had discussedunioncards or unionliteraturewith any other employee than Alvarez, for he had given a prehearingaffidavit in which he had deposed that when employees (in the plural) had askedhim whether they shouldsign unioncards "I told them this was up tothem,and Icouldn't tellthemoneway or the other."D. The validity of the Union's majorityIf the union representatives had obtained eight valid authorization cards beforethey visited Crawford at the plant on February 4, the Union was entitled to recogni-tion as the majority representative of the 15 employees in the bargaining unit.Counsel for the General Counsel offered in evidence 10 union authorization cards.One of thesigners,Ernest Alvarez, was, apparently, so enthusiastic a union adherentthat he had signeda second unionauthorization card after he had already signedone on an earlierdate because he feared that Glenn may not have received his firstcard.The second card signed by Alvarez must be disregarded, of course, and thisleaves the othernineauthorization cards for consideration.Of these nine cards, sevenwere signedand dated by the employees whose signa-turesthey bear, and thereisnogood reason to doubt the genuineness of their signa-tures or the correctness of the dates.These seven cards are those of Cauliflower,Roy Lea, Troy Lea, Herston Smith, Harry Fraley, Ernest Alvarez, and Gary NeilSewards.All seven of these cards were signed on January 30, except Cauliflower's,who had signed, of course, much earlier than this date, and except Smith's, whosigned hiscard on February 1.All seven of the card signers were, moreover, witnesses at the hearing, and testifiedconcerningthe signing and dating of their cards with the sole exception of Sewards,who did not himself testify.However, Sewards' signature was solicited by Cauli-flower, who was, of course, a witness, and Cauliflower testified without contradictionthat he actually saw Sewards affix his signature to the authorization card onJanuary 30.Counsel for the Respondent objected to receiving Sewards' card inevidence on the ground that he would have no opportunity to cross-examine Sewardsbut he did have an opportunity to cross-examine Cauliflower on the basis of whosetestimony Sewards' card was admitted into evidence, and this opportunity was suffi-cient.The execution of Sewards' card having been properly established, it was upto the Respondent to go forward with evidence impugning the validity of the card.?The Respondent made no application, however, for any subpena to compel theattendance of Sewardsas a witness.7 SeeIrving Taitel, et al., d/b/a I. Taitel and Son,119 NLRB 910, enfd. 261 F. 2d 1(C.A. 7), cert. denied 359 U.S. 944;N.L.R.B. v. Howard-Cooper Corp.,259 F. 2d 558(C.A. 9).The latter case is particularly interesting,since the union majority of onewas upheld despite the fact that one of the employees who had signed a union authoriza-tion card did not testify at the hearing due to absence on National Guard duty.How-ever,another employee testified that the absent employee had given him the authoriza-tion card and asked him to bring it to the union meeting, where he had turned it over toa union representative. UNIVERSAL METAL FINISHING147The two other union authorization cards in evidence were signed by Shaw andSlaughter, both of whom were witnesses at the hearing and who testified that theysigned the cards that bore their signatures.The cards of Shaw and Slaughter were,however, not dated at the time that they were signed, and neither Shaw norSlaughter had any clear and independent recollection as to when he signed his card.But, despite some confusion in his testimony,itwould seem that Shaw signed hisauthorization card on February 3. Shaw testified that since Cauliflower was out ofunion authorization cards at the time that he asked him to sign one, he rode downto the union hall with Alvarez where they bothsignedcards for Glenn.This wasthe time that Alvarez signed his second card, which is dated February 3. If Shawsigned his card at the same time as Alvarez, he must have done so also on February 3.As for Slaughter, he testified that he signed his union authorization card upon beingsolicited to do so by Robert Paulson, one of the Universal Metal employees in thebargaining unit, while he was at work on the third shift which ended at 9:30 a.m.On his direct examination Slaughter testified that the solicitation occurred "aroundthe first week of February," and during his cross-examination when he was askedwhether the solicitation had occurred Saturday morning, February 6, he answered:"Not for certain, no, I believe it was but I couldn't say for sure." Slaughter's testi-mony in itself leaves open the possibility that he may not have signed his unionauthorization card until February 6.Cauliflower also gave testimony, however,that has a bearing on this question.He testified that Slaughter's union authorizationcard, which was turned over to him by Paulson, was among the eight which he thenturned over to the Union prior to February 4:If Slaughter did indeed sign his union authorization card before February 4, theunion representatives would have had nine such cards when they visited Crawfordon February 4, and'if they then had nine such cards, they would certainly have takenthem along with them and claimed a majority of nine rather than of eight. I aminclined, therefore, to the hypothesis that Cauliflower was mistaken in testifying thatSlaughter's card was among those turned over to the Union prior to February 4.Another possibility is that both Alvarez and Shaw were mistaken in testifying thatboth of them were together at the union hall when Shaw signed his union authoriza-tion card.The inability to determine with absolute certainty from the record which one ofthe nine union authorization cards was not in the possession of the union representa-tives on February 4 in no way impairs, however the Union's claim to a majority.Out of 15, eight may not be as big a majority as nine out of 15 but it is neverthelessa majority, and it is established beyond the slightest doubt by the testimony of allthe witnesses, including the Respondent's witnesses, that the union representativeshad eight authorization cards signed by employees of the Respondent before Feb-ruary 4.They were counted by Crawford's secretary, who attested at least to theirnumber.Whether the union majority was achieved when Slaughter rather thanShaw signed the eighth authorization card would seem to be quite immaterial.Counsel for the Respondent also contends, however, that Cauliflower obtained thesignaturesto the union authorization cards by misrepresentations.These allegedmisrepresentations fall into two basic categories: (1) those relating to the possessionof a majority at the time of solicitation, and (2) those relating to the approval,express or implied, of union organization by the employer.All the witnesses calledby the General Counsel, except Alvarez and, of course, Cauliflower himself, gavetestimony that falls into one or the other or both of these categories.Thus, Roy Lea testified that when Cauliflower asked him to sign his union author-ization card he told him that "Mr. Crawford, Ben and the rest of them knew aboutthe union coming in," and that "all the other members that worked there alreadysigned the cards, all except about three."Troy Lea testified that before he signed hisunion authorization card he asked Cauliflower whether his boss knew about it, andreceived from Cauliflower a reply in the affirmative, and the further assurance that"a bunch of the others had done the same," the bunch being "nearly all of them."Fraley testified that when he signed his union authorization card Cauliflower toldhim "all the boys was signing the card."Herston Smith testified that before hesigned his union authorization card Cauliflower told him "everybody had signed butone" and that "Mr. Crawford and Ben knew all about it, and it was okay." Shawtestified that at the time Cauliflower was talking to him about signing a union authori-zation card he told him that "a majority of the employees had signed cards." Finally,Slaughter testified that when Cauliflower gave him a union authorization card tosign he remarked: "Here's the union card, the majority has already signed."217-919-66-vol.156-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDCauliflower, who was the last one of the General Counsel's witnesses, was facedwith this testimony during, his cross-examination but he absolutely denied the repre-sentations attributed to him.He explained, moreover, the procedure followed byhim in solicitingsignatures to the union authorization cards, as follows:I had the cards with me that I had signed. I explained to these boys that Iwas working on a majority of eight because I knew. how many cards, activeworkers were working at the shop. I was working on a majority of eight, andthe cards had been in my possession that had been previously signed, and I dis-played these to the boys. I would not have approached Troy Lea with the cardfor the simple reason that at the time he was acting as a foreman, but I was toldby Gary Sewards or Bobby Paulson, that he wanted the card, and sent me tocome to his house, and bring me a card, and these two guys went with me tohis house and he signed the card without any statement at all.I credit Cauliflower's denials, which carried conviction, and I accept his explana-tion,which indicates at least in part how the employees misconstrued his remarks.In resolving the credibility issue, I do not assume, however, that the witnesses whosetestimony does not agree with Cauliflower's were giving deliberately false testimony,or that they had been suborned to commit perjury. The evidence shows that afterthey had signed their union authorization cards the employees were subjected topressure by the Respondent, in the person of Crawford, who made quite manifesthis disapproval of the Union, and his displeasure with them. It is quite easy toperceive how in seeking to mend the error of their ways the employees would becomeconvinced that Cauliflower had taken advantage of them in persuading them to signunionauthorization cards, and to attribute to him the responsibility for what hadhappened. It is not without significance that the two types of alleged misrepresenta-tions either singly, or in combination, would furnish the signers of union authoriza-tion cards with perfect excuses for what they had been so foolish as to do. If, whenthey signed the union authorization cards, the Union already had a majority, theywere simply bowing to the inevitable.They would be doing no harm by jumpingon the bandwagon. If their boss actually knew about the union organizing effort,and itmet with his approval, they were only being good employees by signing unionauthorization cards.Although I credit Cauliflower's denials, it is perhaps appropriate to add as anadditional ground for upholding the validity of the authorization cards that thenumerical representations have not been shown to be false, and could not, therefore,be said to constitute material misrepresentations, even if they had been made. I haveelsewhere expressed the view that an explicit representation by a solicitor of unionauthorization cards that everybody else had signed such cards, although this waspatently untrue, was a material misrepresentation.8 In the present case, however,the allegednumericalrepresentations are either not explicit or not shown to be false.Itwould not seem to be a misrepresentation for a solicitor of union authorizationcards to declare that "a bunch of the others had done the same," or that "all theboyswas signingthe cards" (these statements would seem to be mere puffsor salestalk).In the same category wouldseemto fall even the representation that "all theother members that worked there already signed the cards, all exceptaboutthree."[Emphasis supplied.]As for the alleged representations to Shaw and Slaughter thata majority of the employees had already signed union authorization cards, theserepresentationscould very well have been true at the time they were made. Theorder in which the union authorization cards were signed in the present case is notestablished by the record, except that it is shown that Cauliflower signed before any-one else, andthat Smith, Shaw, and Slaughter were the last threesigners.As for the alleged representations that Crawford and Tucker knew that the Unionwas coming in, I do not share the view expressed by counsel for the General Counselthat this, too, would not constitute a material misrepresentation.This view is basedon the evidence that Crawford and Tucker in fact knew that a union representativewas distributing cards and literature at the back of the plant.But this limited formof knowledge would not have justified Cauliflower in making the alleged representa-tions.Obviously, what an employee who was asked to sign a union authorizationcard would want to know would be whether he had anything to fear in the way ofemployer reprisals, and the alleged representation, in the context in which it wouldbe made would carry by necessary implication the assurance that the employer notonly knew but approved.Moreover, at least one of the employees claimed to haveS See my DecisioninTMT Trailer Ferry, Inc.,152 NLRB 1495.However, the Boarddecided this case on an alternativeground ; namely, that the twoemployeesto whom themisrepresentations had been madehad revoked theirauthorization cards. UNIVERSAL METAL FINISHING149been told explicitly that such approval had been given. It is not without significance,however, that only two of the nine employees who signed union authorization cards-Roy Lea and Smith-even claimed that Cauliflower made representations of employerknowledge of his activities. If he had actually adopted such a tactic, it would bereasonable to expect that he would have made use of it in the case of many moreprospects, if not in the case of all of them. It is also not without significance thatone of the two employees, Roy Lea, was held up by Crawford as a model employeein his talk of February 8 to all the employees.Counsel for the Respondent makes the final argument that even if it be assumedthat the Union had eight valid authorization cards on February 4, the Respondent.would not have violated the Act because (1) Crawford told the union representativesthat he had no authority to deal with them; (2) the union representatives acceptedthis representation and agreed to give Crawford time to get in touch with his superiors;(3) Crawford stated to the union representatives that he doubted the Union's majoritystatus and wanted an election; and (4) that he did not then engage in any activitydesigned to destroy the Union's majority. It is not possible to accept, however, eitherthe factual or legal assumptions upon which these contentions are based. It is truethat Crawford claimed to lack authority to deal with the union representatives butthiswas only a pretense, and wholly inconsistent, as already pointed out, with hisdemand of an election, which itself was a refusal to deal with the Union on the basisof its claimed majority. It is also true that the union representatives when they wererefused recognition agreed to get in touch with Crawford again but, clearly, in thecircumstances they had no alternative.Finally, the plea of good faith must also berejected, since Crawford and Tucker did engage in activities designed to undermineor destroy the Union's majority status.Since the union representatives had amajority as of February 4 when they requested recognition, and recognition was in;fact denied as of this date, the Respondent's violation of Section 8(a)(5) of the Actstems from this date.IV.THE REMEDYIn view of the scopes of the Respondent's acts of interference, restraint, andcoercion, as well as its violation of Section 8(a)(5) of the Act, I shall recommenda broad form of cease-and-desist order.As isusual incases involving violations of Section 8 (a) (5) of the Act, the recom-mendation will include an order to cease and desist from failing or refusing to bargaincollectively with the Union with respect to rates of pay, wages, hours of employment,or other terms and conditions of employment, and to bargain, on request, with theUnion, as the exclusive representative of its employees in the appropriate bargainingunit, and, if an understanding is reached, embody such understandingin a signedagreement.CONCLUSIONS OF LAW1.UniversalMetal Finishing, a division of C. A. Roberts Co., is an employerengaged in commerce,or inan industry affecting commerce, within the meaning ofSection 2(6) and (7) of the Act.2.Metal Processors' Union, Local No. 16, International Union of Doll & ToyWorkers of the U.S. and Canada, AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.3.By threatening its employees with reprisals, including discharge, termination ofoperations, or unfavorable changes in working conditions, if they became or remainedmembers of the Union, or gave any assistance or support to it; by promising anemployee a wage increase if he refrained from becoming or remaining a member ofthe Union, or giving any assistance or support to it; by interrogating its employeesconcerning their union membership, activities, or desires; and by seeking to induceitsemployees to withdraw from the Union, although a majority of them in anappropriate bargaining unit had designated the Union as their representative for thepurposes of collective bargaining, the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct, and thereby committed unfair labor practices affecting commerce within themeaning of Section 8(a) (1) of the Act. .4.All production and maintenance employees of the Respondent at its Chicago,Illinois,plant, exclusive of office clerical employees, professional employees, guards,and supervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.5.At all times since February 4, 1965, the Union has been the exclusive repre-sentative for the purpose of collective bargaining of a majority of the employees inthe aforesaid bargaining unit, and by virtue of Section 9(a) of the Act, has been, 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is now, the exclusive representative of all the employees in the aforesaid bar-gaining unit for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other terms and conditions of employment.6.On February 4, 1965, and continously thereafter, the Union has requestedthe Respondent to bargain collectively with it as the exclusive representative of allthe employees in the aforesaid bargaining unit with respect to rates of pay, wages,hours of employment, or other terms and conditions of employment.7.By failing or refusing to bargain collectively with the Union, the Respondent _has committed an unfair labor practice affecting commerce within the meaning ofSection 8(a) (5) of the Act.RECOMMENDED ORDERUpon the entire record in this proceeding, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I recommend that the Respondent,Universal Metal Finishing, a division of C. A. Roberts Co., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Threatening its employees with reprisals, including discharge, termination ofoperations, or unfavorable changes in working conditions, if they become or remainmembers of the Union, or give any assistance or support to it; promising employeeswage increases if they refrain from becoming or remaining members of the Union,or giving any assistance or support to it; interrogating its employees concerning theirunion membership, activities, or desires; and seeking to induce its employees towithdraw from the Union in order to undermine or destroy the majority status of theUnion.(b) Failing or refusing to bargain collectively with the Union with respect to ratesof pay, wages, hours of employment, or other terms and conditions of employment.(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with the Union as the exclusive repre-sentative of the employees in the bargaining unit hereinbefore described as appro-priate and embody in a signed agreement any understanding which may be reached.(b) Post at its place of business and plant in Chicago, Illinois, copies of theattached notice marked "Appendix." 9Copies of said notice, to be furnished by theRegional Director for Region 13, shall, after being signed by the Respondent's author-ized representative, be posted by the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of this Decision, what steps the respondent has taken to comply therewith.100If this Recommended Order Is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice.If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order."10 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 13, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with reprisals, including discharge,termination of operations, or unfavorable changes in working conditions if theybecome or remain members of Metal Processors' Union, Local No. 16, Interna-tionalUnion of Doll & Toy Workers of the U.S. and Canada, AFL-CIO, orany other labor organization. PIEDMONT WOOD PRODUCTS CO., INC.151WE WILL NOT promise any employees wage increase if they refrain frombecoming or remaining members of the Union or any other labor organization.WE WILL NOT interrogate our employees concerning their union membership,activities, or desires.WE WILL NOT seek to induce our employees to withdraw from the Union inorder to undermine or destroy the majority status of the Union.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor orga-nizations, to join or assist Metal Processors' Union, Local No. 16, InternationalUnion of Doll & Toy Workers of the U.S. and Canada, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, and to engage in any other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from anyor all such activities.WE WILL, upon the request of Metal Processors' Union, Local No. 16, Inter-national Union of Doll & Toy Workers of the U.S. and Canada, AFL-CIO,bargain collectively with the said Union with respect to rates of pay, wages,hours of employment, or other terms and conditions of employment, and, if anagreement is reached, we will embody the terms of such agreement in anappropriate contract.All our employees are free to become or remain, or refrain from becoming orremaining, members of any labor organization, except to the extent that this rightmay be affected by agreements in conformity with Section 8(a)(3) of the Act.UNIVERSAL METAL FINISHING, A DIVISION OF C. A. ROBERTS CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 881U.S. Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois, Telephone No. 828-7572.Piedmont Wood Products Co., Inc.andInternational Union ofDistrict 50, UnitedMineWorkers of America, Petitioner.CaseNo. 7-RC-6993.December 17, 1965DECISION DISMISSING PETITIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerHarry D. Camp of the National Labor Relations Board. The HearingOfficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Thereafter, the Employer filed a brief.Pursuant to the provisions- of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three memberpanel [Chairman McCulloch and Members Brown and Jenkins].Upon the entire record in this case, the Board finds :Piedmont Wood Products Co., Inc., hereinafter called the Employer,is a Mississippi corporation doing business only in Detroit, Michigan,where it establishes its plant in order to be closer to its source of supplyand its customers.The Employer is engaged in the business of manu-facturing and selling box spring bedframes made from Canadian156 NLRB No. 27.